Citation Nr: 1521741	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a fragment wound to the face and right eye, on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for service-connected degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, currently evaluated as 40 percent disabling, on the basis of substitution and to include for accrued benefits purposes.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance, or at the housebound rate, on the basis of substitution and to include for accrued benefits purposes.

5.  Entitlement to compensation under 38 U.SC.A. § 1151 for additional disability of the left eye, on the basis of substitution and to include for accrued benefits purposes.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on the basis of substitution and to include for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1947.  He died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In September 2008, the RO denied claims for service connection for PTSD, and "gunshot wound to the face/eye."  In April 2010, the RO denied claims of entitlement to an increased rating for service-connected degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, currently evaluated as 40 percent disabling, entitlement to compensation under 38 U.SC.A. § 1151 for additional disability of the left eye, and entitlement to special monthly compensation, with all claims on the basis of substitution and to include for accrued benefits purposes.  

In December 2013, the appellant was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Veteran died in August 2009.  The RO has interpreted a VA Form 21-534 filed by his widow, received in September 2009, as a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to a TDIU, on the basis of substitution and to include for accrued benefits purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death (previously denied in a final RO rating decision dated in April 2010) was raised during the appellant's December 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's fragment wound to the face and right eye was due to his service.

2.  The Veteran has an acquired psychiatric disorder, to include PTSD that is related to his service, and/or service-connected disability.

3.  The Veteran's service-connected degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

4.  The Veteran was shown to be in need of regular aid and attendance by reason of service-connected disability. 

5.  The Veteran does not have an additional disability of the left eye resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.
SMC

CONCLUSIONS OF LAW

1.  Service connection for a fragment wound to the face and right eye, on the basis of substitution and to include for accrued benefits purposes, is warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2014).

2.  Service connection for an acquired psychiatric disorder, to include PTSD, on the basis of substitution and to include for accrued benefits purposes, is warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304(f), 3.310, 3.1000 (2014).

3.  The criteria for an evaluation in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, on the basis of substitution and to include for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.1000, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2014).

4.  The criteria for special monthly compensation by reason of being in need regular aid and attendance, on the basis of substitution and to include for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2014).

5.  Compensation for additional disability of the left eye as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For all claims, the Board notes that subsequent to the two statements of the case, dated in 2013, the appellant has submitted additional evidence that is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014); appellant's and appellant's representative's statements, received in January 2014.  Accordingly, a remand for RO consideration is not required.

The Veteran died in August 2009, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See 38 U.S.C.A. § 5121A (West 2014). 

In August 2010, the Director of Compensation and Pension Service issued a Fast Letter, which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666 -8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record. 

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2014).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100 (a).
I.  Service Connection

The appellant asserts that service connection is warranted for a fragment wound to the face and right eye.  She asserts that the Veteran was involved in a plane crash in 1947, and that some of the Veteran's service treatment records were lost in the crash.  In a statement, received in April 2008, the Veteran, through his spouse, stated that within his last month of duty, he was riding on a "liberty truck" and was shot in the eye area by insurgents, with the bullet entering just below the eye and lodging behind his eyeball.  He stated that it was too dangerous to operate, and the bullet currently remained near his eye.  He reported that he is not able to undergo magnetic resonance imaging due to his retained metal.  

In a statement, received in April 2008, the Veteran, through his spouse, stated the following: he was involved in two firefights with Japanese soldiers in the Philippines, during which time he fatally shot one of them.  He was also involved in a plane crash in Guam in which he sustained burns to his hands. 

To the extent that the RO denied a claim for PTSD in September 2008, the Board has recharacterized the issue as stated on the cover page of this decision, in order to frame the issue broadly and avoid any prejudice to the appellant."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.   Id.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304, was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  Given the Board's favorable determination in this case, any failure to notify the appellant of new version of 38 C.F.R. § 3.304 is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records show that in March 1947, he was treated for first and second-degree burns after a R5D aircraft in which he was a passenger crashed on takeoff due to an engine fire and hydraulic failure.  An April 1947 report notes that he sustained a back injury due to the crash.  The Veteran's separation examination report, dated in April 1947, shows that his head and face were noted to be normal, that his distant vision was 20/20 bilaterally, and that he did not have any disease or defects involving his eyes.  His nervous system was noted to be normal.  The space next to "history of illness or injury" notes "nothing significant."  The space next to "summary of defects" notes "none considered disqualifying."  The report states that he requires neither treatment nor hospitalization.  

The Veteran's personnel file indicates that he received training in the aviation field following boot camp, with service with aviation units and/or on airbases thereafter.  Under the title "expeditions, engagements, distinguished service," there is a notation of "in the field" dated in June 1945.  The Veteran's discharge notes that his principal duties were aircraft mechanic, and police sergeant, that he had service in the Asia-Pacific Area, that no wounds were received in service, and that there was "no record" of battles, engagements, skirmishes, or expeditions.  

Given the foregoing, the evidence does not show that the Veteran participated in combat: the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is the other evidence of record sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b,c.

The post-service medical evidence consists of VA and non-VA reports, dated between 1948 and 2012.  

A.  Fragment to the Face and Right Eye

VA progress notes, dated between 2007 and 2009, contain several notations that the Veteran had a bullet behind his right eye.  A June 2009 CT (computerized tomography) scan report of the brain notes a "small metallic foreign body in the floor of the right orbit (old)."

The Board finds that service connection is warranted.  The Veteran has testified that he was struck by a bullet during service in China in 1947, while escorting Japanese soldiers back to Japan.  When his testimony is read in context, it appears that this was after the official surrender of Japan, and the Board has determined that participation in combat in not shown.  Nevertheless, under 38 U.S.C.A. § 1154(a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has also held that, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Board has not taken the Veteran's references to a "bullet" to exclude the intention to claim that an injury to his face and right eye was incurred during service due to a fragment of a bullet, or some other type of shrapnel.  See also appellant's statement, dated in June 2009 (referencing a "bullet/fragment").  The Veteran is shown to have served in the Asia-Pacific Area, and his written testimony is credible, and is consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b).  

Furthermore, the Board finds that the evidence is at least in equipoise as to whether his retained metallic foreign body in the floor of the right orbit is related to his service.  In this regard, the June 2009 CT scan report notes that he had a metallic foreign body in the floor of the right orbit that was an old injury, and as there is no evidence of a right eye trauma, it would appear that it is at least as likely as not that the trajectory of the fragment would have involved an entrance wound to his face.  There is no evidence of record to show that the Veteran incurred an injury to his face or right eye prior to, or following service, therefore, the cause of the Veteran's metallic foreign body in the floor of his right orbit is not otherwise explained.  Notation in the service records indicates a possible injury that could have caused this problem.   

Additional development of this case is impossible due to the events from so long ago and the death of the Veteran.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the appellant the benefit of all doubt, service connection for a fragment wound to the Veteran's face and right eye, on the basis of substitution and to include for accrued benefits purposes, is warranted.

B.  Acquired Psychiatric Disorder, to include PTSD

VA reports show that beginning in 2007, the Veteran was noted to have a number of acquired psychiatric disorders, to include a major depressive disorder/depression, dementia, a cognitive disorder, and "mood disorder due to medical conditions."

The Board finds that service connection is warranted.  With regard to PTSD, the Veteran's involvement in a plane crash, and sustaining a fragment wound to the face and right eye from hostile forces, has been established.  See Part I.A.  In addition, several VA reports, dated between 2007 and 2008, show that a VA psychologist specifically determined that although the Veteran had some symptoms of PTSD, he did not meet the full criteria for a diagnosis.  However, a number of other reports, dated in 2008, contain Axis I diagnoses that included PTSD.  There is also a complaint of psychiatric symptoms that are well-established as associated with PTSD, i.e., nightmares and flashbacks.  See September 2008 VA report.  Furthermore, the VA reports show that the Veteran was repeatedly noted to complain of pain related to his service-connected back disability, discussed infra, and there are a number of findings associating a mood disorder, and depression, with his chronic pain.  See e.g., VA reports, dated in September and October of 2008.  There is no competent opinion of record that weighs against the claim.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the appellant the benefit of all doubt, service connection for an acquired psychiatric disorder, to include PTSD, on the basis of substitution and to include for accrued benefits purposes, is warranted.

II.  Increased Rating, Back

During her hearing, held in December 2013, the appellant testified to the following: the Veteran could only move with the aid of a wheelchair, and he required a lift to use his wheelchair.  He was in constant pain, and required pain medication "around the clock."  In 2004, their home was remodeled to accommodate his use of a wheel chair.  He was housebound and bedbound due to his back symptoms.  The Veteran's daughter testified that she had 21 years of experience as a paramedic, 11 years of experience in an emergency room, and that she was currently in nursing school.  She testified that the Veteran required somebody to be with him at all times, that he was in constant pain, and that he was totally disabled, all due to his back symptoms.  

In November 1948, the RO granted service connection for chronic strain, lumbo-sacral, with characteristic pain on motion, evaluated as 10 percent disabling.  

In April 2008, the Veteran filed a claim for an increased rating.  In June 2008, the RO granted the claim, to the extent that it increased his rating to 40 percent, with an effective date of December 18, 2007.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In June 2009, the Veteran filed a claim for an increased rating.  In August 2009, he passed away, and in April 2010, the RO denied the claim, on the basis of substitution and to include for accrued benefits purposes.  The appellant has appealed.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment records show that he sustained a back injury when his plane crashed in 1947.  The Veteran has reported that at that time, he was told that he sustained ruptured discs, but that he refused surgery out of fear of paralysis.  As for the post-service medical evidence, an April 1948 VA hospital report notes that an X-ray of the spine was negative.  There was guarding of lumbar motion, and spasm.  The diagnoses included chronic back strain.  

A 1954 VA hospital report notes treatment for low back pain, with a reported history of intermittent back pain that at times was so severe it caused him to lose consciousness.  An X-ray of the lumbar spine was revealed no abnormality.  The final diagnosis was strain, lumbosacral joint, mild.  

The next relevant report is a VA examination for housebound status or permanent need of aid and attendance (HSAA), dated in November 2007, which noted that the Veteran complained of back pain, and that he was wheelchair-bound.  He was further noted to be unable to ambulate, not to be able to walk without the assistance of another person, and to require the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  The diagnoses were severe back pain, obesity, and COPD.  

A VA examination report dated in February 2008, noted a history that included bilateral TKA (total knee arthroplasties).  X-rays revealed degenerative disc disease.  On examination, the back had flexion to 30 degrees, and extension to 10 degrees, with pain throughout the ranges of motion.  There was no ankylosis.  The Veteran was noted to be retired, with severe effects on most of his usual daily activities.  The diagnosis was lumbar spine degenerative disc and joint disease, L5-S1, with stenosis.  The Veteran was also noted to have IVDS (intervertebral disc syndrome) with no incapacitation in the last 12 months.  He was noted to be in a wheelchair, unable to stand for one hour or to walk without a walker, and to require assistance bathing, and cloth himself.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's low back disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) are both rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 60 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The medical evidence dated during the time period in issue consists of VA reports, which primarily show treatment for symptoms other than the back, although there are ongoing notations of complaints of back pain.  The Veteran was repeatedly noted to be in a wheelchair, and to be using Fentanyl patches for his pain.  

The Board finds that the criteria for a rating in excess of 40 percent are not shown.  There is no evidence to show ankylosis of the lumbar spine, or that the Veteran's back symptoms included IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See DC 5237; General Rating Formula; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Consideration has been given to the Court's decisions in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  The Veteran very clearly experienced pain and functional loss of the lumbar spine.  However, the Board finds that such constraints do not apply as the Veteran was in in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 40 percent is provided for certain manifestations of the service-connected back disability, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran was retired during the time period in issue, with a complex medical history that included a number of disabilities for which service connection is not currently in effect, to include diabetes mellitus, renal failure, congestive heart failure, COPD, hypertension, a cervical spine disability, and bilateral TKAs.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran was entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran was not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating was warranted.

III.  Special Monthly Compensation

The appellant asserts that the Veteran was entitled to special monthly compensation based on the need for regular aid and attendance and/or to be housebound.  It is implicitly argued that the symptoms of his service-connected back disability cannot be sufficiently distinguished from the symptoms of his (nonservice-connected) disabilities, which included, but were not limited to, diabetes, congestive heart failure, bilateral TKAs, renal failure, and hypertension, and that he is shown to have the need for regular aid and attendance, and/or to be housebound.

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

Notwithstanding the Board's grants of service connection in Part I of this decision, which have not yet been assigned ratings by the RO, service connection is currently in effect for degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, and scars, residual burns, palm and fingers, left hand, evaluated as noncompensable (0 percent disabling).  

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance have been met.  By history, a November 2007 VA examination for housebound status or permanent need of aid and attendance (HSAA examination) noted that the Veteran complained of back pain, and that he was wheelchair-bound.  He was further noted to be unable to ambulate, not to be able to walk without the assistance of another person, and to require the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  The diagnoses were severe back pain, obesity, and COPD.  A February 2008 VA examination report noted that the Veteran's service-connected back disability had severe effects on most of his usual daily activities.  The diagnosis was lumbar spine degenerative disc and joint disease, L5-S1, with stenosis.  He was noted to be in a wheelchair, unable to stand for one hour or to walk without a walker, and to require assistance bathing, and to clothe himself.  

VA reports dated in 2008 and 2009 show that the Veteran required ongoing use of pain medication, and that he continued to require the use of a wheelchair.  There are notations that he had a history of falling, that his ADL (activities of daily living) status was "supervised," that he was in a "wheelchair bound/bed bound" state, and that he was only able to stand with supervision.  See  e.g., VA reports, dated in June 2008, July 2009.  The Veteran's daughter testified that she has many years of experience as a paramedic, to include 11 years of experience in an emergency room, and that she was currently in nursing school.  She testified that the Veteran required somebody to be with him at all times, that he was in constant pain, and that he was totally disabled, all due to his back symptoms.  

In summary, the November 2007 HSAA examination showed that the Veteran was determined to be unable to ambulate without the assistance of another person, and to require the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  No new VA opinion has been added to the claims file on this issue since the November 2007 HSAA examination.  The medical evidence dated during the time period in issue indicates that the Veteran continued to require the use of a wheelchair, that his ADL (activities of daily living) status was "supervised," and that he was in a "wheelchair bound/bed bound" status.  To the extent that his nonservice-connected disabilities may have contributed to his condition, there is no competent evidence of record to serve as a basis for dissociating those symptoms from his service-connected disabilities.  Mittleider.  The Veteran's daughter's testimony is competent and probative evidence in support of the claim.  Accordingly, affording the appellant the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance, on the basis of substitution and to include for accrued benefits purposes, are shown to have been met.

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.

IV.  Left Eye Disability under 38 U.S.C.A. § 1151

The appellant contends that the Veteran incurred additional and permanent disability of his left eye due to VA treatment provided to him.  Specifically, during her December 2013 hearing, the appellant testified that following the Veteran's first surgery for his left eye (on May 12, 2009), a VA physician told her that "things didn't go exactly as they should have," and that another surgery would be required because something had been dropped behind the Veteran's eyeball.  He also told her that he was not sure that the Veteran would be able to get a lot of vision out of his left eye, and, later, she was told that he may not retain any vision in the left eye.  Following the Veteran's second surgery (on May 22, 2009), she was told that "it didn't go fine," that there were copious amounts of bleeding, that the retina was detached, that there was nothing else he could do, and that the Veteran may not retain any vision out of the left eye.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2014).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).   The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

The relevant medical history is summarized as follows: the Veteran's service treatment records do not show complaints, treatment, or a diagnosis involving his left eye; his April 1947 separation examination report shows that his eyes were clinically evaluated as normal, and that his distant vision was 20/20 bilaterally.

The post-service medical evidence includes VA progress notes, dated in 2007, which note the presence of a cataract.  VA progress notes, dated in 2008, show that the Veteran was noted to have a history that included chronic obstructive pulmonary disease, congestive heart failure, IDDM (insulin-dependent diabetes mellitus), hypertension, and prostate cancer.  

VA treatment records, dated May 12, 2009, show that the Veteran underwent a phacoemulsification with intraocular lens placement, left eye.  The operative report notes that upon attempted removal of epinuclear material, lens material dislocated posteriorly to the posterior segment.  The pre- and post-operative diagnoses were visually-significant cataract, left eye.  

A report, dated May 18, 2009, notes that the Veteran was scheduled for pars plana vitrectomy (PPV) with removal of retained lens material, and repositioning of IOL (intraocular lens) with iris fixation.  

VA reports show that on May 22, 2009, the Veteran underwent a PPV.  The postoperative diagnosis was retained lens material, left eye.  

VA progress notes, dated in June 2009, note that the Veteran had kept his left eye closed since his surgery.  A report, dated June 5, 2009, notes that he had little or no vision in his left eye.  A July 2009 report notes that the Veteran was "blind in his left eye from surgery."

A VA medical opinion, dated in February 2012, shows that V.C., M.D., stated that the Veteran's VA records had been reviewed.  Dr. V.C. concluded the following (minor changes in spelling and grammar added): 

It is less likely as not (less than 50/50 probability) that the additional loss of vision was an event not reasonably foreseeable.  The complications of the procedures performed are listed as possible complications on the consent forms the Veteran signed.  It is less likely as not (less than 50/50 probability) that the additional loss of vision was the result of negligence or carelessness on the part of VA.  During the May 12, 2009 cataract surgery, it was noted during removal of the epinucleus, that part of the epinculeus was dislocated into the vitreous.  An anterior vitrectomy was performed.  An intraocular lens was placed in the sulcus, although there was some question as to whether the intraocular lens was actually posterior to the sulcus.  On the first day postoperatively, the intraocular lens was noted to be displaced inferiorly, the retina appeared to be flat, and a large amount of epinuclear material was seen in the vitreous cavity.  The Veteran was referred to the retina service.  

The Veteran was taken back to surgery on 5/22/2009 at which time a pars plana vitrectomy was planned with removal of retained epinucleus and repositioning of the intraocular lens.  However, during the surgery of 5/22/2009, it was noted that there were 'copious amounts' of blood and a total rhegmatogenous retinal detachment.  Retained lens epinucleus was removed.  It was decided to remove and not reposition the intraocular lens.  The Veteran developed massive choroidal effusions and bleeding.  An air-fluid exchange was performed to try to flatten the choroidal effusions and reattach the retina.  The swelling was severe enough that this was not successful; 20 percent C3-F8 was subsequently installed.

There were complications during the cataract surgery of 5/12/2009.  It was noted that epinuclear material dislocated into the posterior segment.  This is a well-recognized complication of cataract surgery.  This development was reasonably foreseeable and less likely as not the result of negligence or carelessness on the part of the VA.  This risk is specifically mentioned in the informed consent signed by the Veteran 4/23/2009 - i.e., "dislocated lens' and 'your doctor may not be able to remove all of the material.'  Other pertinent risks listed on the informed consent include: pain in the eye, detached retina, need for additional treatment, and loss of vision or blindness.  Once the dislocated epinuclear material was noted, appropriate steps were taken: an anterior vitrectomy was performed, a sulcus intraocular lens was placed, arrangements were made for the Veteran to be seen by the retina service, and removal of the retained nuclear fragments was scheduled at an appropriate time.  

There were difficulties during the pars plana vitrectomy performed on 5/22/2009.  It was noted during the procedure that 'there was copious amounts of blood and a total rhegmatogenous retinal detachment.'  Because of this, it was elected to remove and not reposition the intraocular lens.  The Veteran developed massive choroidal effusions and massive hemorrhages for which an air-fluid exchange was attempted.  The swelling was severe enough that this was not successful, 20 percent C3-F8 gas was subsequently instilled.  The description of massive hemorrhaging and choroidal effusions suggests that the Veteran developed a significant suprachoroidal hemorrhage.  These developments were reasonably foreseeable and less likely as not the result of negligence or carelessness on the part of the VA.  The Veteran has several risk factors for a suprachoroidal hemorrhage including: age, arteriosclerosis, and diabetes mellitus.  The informed consent signed by the Veteran on 5/18/2009 specifically lists loss of vision, bleeding, and retinal detachments, as known risks of the procedure.  

Of note: in the operative report of the original surgery of 5/12/2009, the comment is made, 'It is of note that the intraocular lens placed in the sulcus may have a position that could allow it to be underneath the sulcus.'  This seems to imply that there was some question as to whether the intraocular lens (IOL) was properly supported.  In fact, on examination at the slit lamp the following day, the IOL was noted to be shifted inferiorly.  The question could arise as to whether anything should have been done during the surgery to try to replace or secure the IOL.  Arguments could be made for either course of action (leaving the IOL as it was or taking further steps to secure or replace the IOL).  Leaving the IOL as it was, which was the option chosen, can be justified by the fact that any attempt to further manipulate the IOL, whether by replacing it or suturing it, was likely to cause further vitreous loss and possible corneal edema.  The patient was already committed to having a pars plana vitrectomy once the large portion of epinucleus dislocated into the vitreous cavity.  More vitreous loss would have required further anterior vitrectomy at the time of the original surgery with the inherent increased risk of retinal detachment.  More irrigation and manipulation inside the eye would also have been required which would have increased the chance of corneal edema.  Had the cornea [become] edematous, the pars plana vitrectomy may have had to have been delayed until the cornea cleared enough for permit visibility of the posterior segment.  Furthermore, the IOL could have been, and would have been had circumstances permitted, secured at the time of the second surgery.  

There is mention that '1 haptic from removed lens not accounted for, Dr. [redacted] reports item removed from eye.  Item fell from field and unable to locate after vigorous search.'  If a loose haptic fell out of the operative field, it would be extremely difficult to find.  Assuming the haptic was removed from the eye, it would be very unlikely that it could have been inadvertently reinserted back into the eye, since the surgery is performed under an operating microscope with much magnification.  If the haptic were somehow retained in the eye throughout the operation, which is not what was indicated by the surgeon, it would have had very little, if any, effect on the outcome of the surgery in this particular case.  The massive hemorrhaging, retinal detachment, and choroidal effusion made the prognosis for a successful outcome very unlikely. 

The last exam I could locate in the Veteran's records that was performed prior to the cataract surgery took place on 7/9/2008.  Some would question whether a repeat exam should have been performed before the surgery.  It is possible that I was just unable to find such an exam.  Occasionally, notes can be mis-titled and hard to locate.

As an initial matter, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  In this case, the claims file contains consent forms, dated April 23, 2009, and May 18, 2009, which were signed by the Veteran and a witness (the appellant signed the April 23, 2009 consent form as a witness).  These forms show that the known risks of the treatment to be provided on (May 12th) included: "changes in vision, double vision, or blurring," "your doctor may not be able to remove all of the material," pain in the eye, swelling of layer under the retina or in the center of the retina, "your condition may come back," inflammation of the tissues in the eye, dislocated lens, detached retina, "the procedure may not cure your condition," "you may need additional treatment," "your doctor may not be able to remove the entire disease," loss of vision or blindness, and bleeding.  The known risks of the treatment to be provided on (May 22nd ) included: loss of vision, bleeding, retinal detachments, and "failure to heal properly, requiring additional surgical procedures."  Given the foregoing, the Board finds that the evidence shows that the procedures at 38 C.F.R. § 17.32 were satisfactorily complied with, and that the Veteran's informed consent is shown to have been obtained.  See 38 C.F.R. § 3.361.

The Board understands the appellant's concerns, and the fact that there were some problems associated with the Veteran's left eye surgeries in May 2009.  This is not in dispute.  However, there is no evidence to show that VA was carelessness or negligent, exhibited a lack of proper skill or an error in judgment, or had some similar instance of fault, in furnishing his medical or surgical treatment.  In particular, the Board finds that the February 2012 VA opinion is highly probative evidence against the claim, as the physician based her opinion on a review of the Veteran's claims file, and as her opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the February 2012 VA physician's opinion noted that the last exam she could locate in the Veteran's records that was performed prior to the cataract surgery took place in July 2008, and that, "Some would question whether a repeat exam should have been performed before the surgery," the Board notes that VA reports show that the Veteran was afforded an examination on April 23, 2009.  In addition, a May 12, 2009 VA hospital report states that the Veteran's history and physical exam has not changed since a full H and P (history and physical) was performed in the eye clinic on April 23, 2009, and that it was "OK to proceed with cataract surgery with IOL left eye."  There is no competent opinion in support of the claim, to include no competent evidence to show that the Veteran's has an additional disability of the left eye that was a result of unforeseen events.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The Board has considered the appellant's argument that the complications arising from the Veteran's surgeries were not covered by the consent forms.  In this regard, the Veteran's surgical procedures resulted in a dropped haptic, massive hemorrhaging, retinal detachment, and choroidal effusion.  The consent forms show that the known risks of the treatments provided included "changes in vision, double vision, or blurring," "your doctor may not be able to remove all of the material," pain in the eye, swelling of layer under the retina or in the center of the retina, "your condition may come back," inflammation of the tissues in the eye, dislocated lens, detached retina, "the procedure may not cure your condition," "you may need additional treatment," "your doctor may not be able to remove the entire disease," loss of vision or blindness, bleeding, retinal detachments, and "failure to heal properly, requiring additional surgical procedures."  The February 2012 VA opinion shows that the physician specifically concluded that the problems resulting from the Veteran's treatment were covered by the consent forms.  The opinion is well-explained on this point, and the Board finds that the complications and additional disability resulting from the Veteran's treatment were within the scope of the known risks detailed in the consent forms.  Finally, to the extent that the appellant's representative has argued that additional disability of the left eye was caused by VA's "error in judgment," see September 2013 statement, there is no competent evidence in support of this, and the February 2012 VA opinion does not support such an argument.  

Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for additional disability of the left eye under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant has claimed that the Veteran had additional disability of the left eye for which compensation is due under 38 U.S.C.A. § 1151.  However, this is not the type of issue that is readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed condition.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that compensation is warranted for a left eye disability under 38 U.S.C.A. § 1151.  The Board has determined that compensation under 38 U.S.C.A. § 1151 is not warranted.  The Veteran's medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran has the claimed condition as a result of VA treatment under 38 U.S.C.A. § 1151.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

There is no indication that the appellant is competent to diagnose the claimed condition, or to link any current diagnosis to VA care under 38 U.S.C.A. § 1151.  The appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the appellant has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via a letter dated in July 2009 of the criteria for establishing an increased rating, and entitlement to compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and service treatment records.  Although the Veteran's records from the Social Security Administration (SSA) are not of record, the question of whether any SSA records were available was discussed at length during the appellant's December 2013 hearing, and it was agreed that if she could not locate the Veteran's records -which were over 30 years old - it would be assumed that they were not available.  The appellant subsequently submitted an April 1981 SSA award letter that does not contain any indication of the basis for the grant of benefits.  

With regard to the claim for compensation under 38 U.S.C.A. § 1151, an etiological opinion has been obtained.  Simply stated, the Board finds that the post-service medical record provides highly probative evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In December 2013, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2013 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of his back symptoms, and the circumstances of his VA treatment that is the basis for the claim under 38 U.S.C.A. § 1151.  Apart from the SSA records previously discussed, the testimony did not reflect that there were any outstanding medical records available that would support her claims that has not been obtained, or been found to be unavailable.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a fragment wound to the face and right eye, and an acquired psychiatric disorder, to include PTSD, on the basis of substitution and to include for accrued benefits purposes, is granted.  

A rating in excess of 40 percent for service-connected degenerative disc and joint disease of the lumbar spine with L5-S1 stenosis, currently evaluated as 40 percent disabling, on the basis of substitution and to include for accrued benefits purposes, is denied.

Special monthly compensation based on the need for aid and attendance, on the basis of substitution and to include for accrued benefits purposes, is granted, subject to the regulations governing the award of monetary benefits. 

The claim for special monthly compensation at the housebound rate is moot, and is dismissed.

Compensation for additional disability of the left eye as a result of VA treatment, under 38 U.S.C.A. § 1151, on the basis of substitution and to include for accrued benefits purposes, is denied.


REMAND

During her hearing, held in December 2013, the appellant asserted that the Veteran could not work due to his service-connected disabilities.  Under the circumstances, a TDIU claim has been raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2014). 

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue. 

Here, the RO has not yet adjudicated a claim for TDIU, on the basis of substitution and to include for accrued benefits purposes, nor has the appellant been afforded VCAA notice.  Furthermore, in this decision, the Board has granted service connection for two disabilities, on the basis of substitution and to include for accrued benefits purposes, and the RO must assign ratings for those disabilities prior to adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter with respect to the issue of entitlement to a TDIU on the basis of substitution and to include for accrued benefits purposes.  

2.  Thereafter, following the address of all other claims raised by the appellant (as cited in the introduction) the RO should readjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims files should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


